Title: From George Washington to Clement Biddle, 14 December 1783
From: Washington, George
To: Biddle, Clement


                        
                            
                                
                             Sunday Morng 14 December 1783
                            
                        
                        Gen: Washington’s Complimts to Colo. Biddle—Begs to know if the Vessel for Alexandria will Sail today—and
                            whether Colo. Biddle has procured the Articles required. If more money is wanted Colo. Biddle will please to name the
                            Sum—and the Genl would be glad to receive the Acct.

                    